Bell, Chief Judge.
The defendant was convicted of reckless driving in violation of an ordinance of the City of Albany in the Recorder’s Court. The superior court affirmed on certiorari. In his application for certiorari the defendant raised constitutional questions. Held:
The only issues argued before us are some of the constitutional questions which were not raised in the trial court. Where it does not appear in the record that issues were made in the trial court, they cannot be raised by certiorari in the superior court and reviewed in this court. Smith v. Mayor &c. of Macon, 202 Ga. 68 (42 SE2d 128); Brockett v. Maxwell, 200 Ga. 213 (36 SE2d 638); Martin v. State, 199 Ga. 731 (35 SE2d 151); Duren v. City of Thomasville, 125 Ga. 1 (53 SE 814); Smith v. City of Albany, 97 Ga. App. 731 (104 SE2d 488).

Judgment affirmed.


Pannell and Deen, JJ., concur.